Citation Nr: 0607683	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for pelvic 
inflammatory disease (PID).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1991 to December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2004, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  Although in correspondence dated 
subsequently in May 2004 the veteran, in essence, requested 
entitlement to an additional Board hearing, she provided no 
reason for her request.  As the May 2003 hearing was 
apparently properly recorded and transcribed, the Board finds 
no basis for an additional hearing.  See 38 C.F.R. §§ 20.700, 
20.717 (2005).

The Board also notes that the issues of entitlement to 
service connection for post-traumatic stress disorder and 
entitlement to an increased rating for migraine headaches 
were remanded for the issuance of a statement of the case in 
October 2004.  The record shows that a statement of the case 
was issued by the Appeals Management Center (AMC) in 
Washington, D.C., on October 6, 2005, and sent to the veteran 
at her address of record in New Orleans, Louisiana.  She was 
advised in the correspondence that she had 60 days to file a 
substantive appeal with AMC.  There is no evidence the mail 
was returned as undeliverable; however, because of the 
interruption of U.S. mail deliveries caused by Hurricane 
Katrina, the Board is unable to ascertain whether the veteran 
received the statement of the case and the attachments.  
Moreover, the case was returned to the Board on November 19, 
2005, less than 60 days after dispatch of the statement of 
the case.  It is possible that a substantive appeal was 
timely filed; however, because of the return of the file to 
the Board in less than 60 days, the veteran's substantive 
appeal was not associated with the claims folder.  This must 
be determined before any further action is undertaken on the 
two issues discussed in the October 6, 2005 statement of the 
case.  

Reference is made to VBA letter 20-05-50, dated September 22, 
2005, regarding extension of time for filing a substantive 
appeal.  It is the Board's opinion that if the veteran's 
timely appeal was not submitted within the requisite 60 day 
period, and if no request for an extension of time to file a 
substantive appeal (based on good cause) was received within 
that same 60-day period, those issues are no longer viable.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate her claim and of which parties were expected to 
provide such evidence by correspondence dated in November 
2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2005).  

In this case, the Board remanded the issue on appeal for 
additional development in October 2004 with instructions 
including that a gynecological examination be undertaken to 
ascertain the current severity of her pelvic inflammatory 
disease.  The examiner was to be requested to list the 
manifestations of the disorder and if any present symptoms 
were found to address whether they required continuous 
treatment and were controlled by that treatment.  Although 
the veteran underwent VA examination in November 2004, the 
requested opinions were not provided.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of her 
pelvic inflammatory disease.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review by the examining physician.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

The examiner must list any present 
manifestations of the disorder and, if 
any present symptoms are found, to 
address whether they require continuous 
treatment and are controlled by 
treatment.  The opinions provided should 
be based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

